NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-APR-2021
                                            09:12 AM
                                            Dkt. 28 ODSD
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                    TW, Petitioner-Appellant, v.
                       AS, Respondent-Appellee


         APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                        (FC-P NO. 19-1-0184)


                      ORDER DISMISSING APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On July 30, 2020, self-represented Petitioner-
Appellant TW (TW) filed the notice of appeal;
           (2) On August 18, 2020, the circuit court clerk filed
the record on appeal, and the appellate clerk notified the
parties that, among other things, the opening brief was due on or
before September 28, 2020;
           (3) TW failed to file an opening brief or request an
extension of time;
           (4) On October 12, 2020, the appellate clerk notified
TW that the time for filing the opening brief had expired, the
matter would be called to the court's attention on October 22,
2020, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure (HRAP)
Rule 30, and TW may request relief from default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) TW took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, April 21, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2